Case: 19-20818     Document: 00515650934         Page: 1    Date Filed: 11/24/2020




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 24, 2020
                                  No. 19-20818
                                                                   Lyle W. Cayce
                                                                        Clerk

   Khalidah Jy Smith,

                                                           Plaintiff—Appellant,

                                     versus

   Wal-Mart Stores, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                               No. 4:17-CV-2579


   Before Higginbotham, Smith, and Dennis, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
         Mariely Alamo, a Wal-Mart employee, incorrectly identified Khalidah
   Smith as a shoplifting suspect in a photo lineup. After police realized the
   mistake and dropped charges, she brought several claims against Wal-Mart,
   including defamation. The district court granted summary judgment for
   Wal-Mart against all of Smith’s claims. She appeals only the summary judg-
   ment on her defamation claim. We affirm.

                                        I.
         In May 2016, two suspects tried to steal two televisions and a bedsheet
Case: 19-20818      Document: 00515650934          Page: 2   Date Filed: 11/24/2020




                                    No. 19-20818


   from the Wal-Mart store where Alamo worked as an Asset Protection Man-
   ager. Alamo and her colleague approached the shoplifters after they exited
   the store without paying. The suspects abandoned the merchandise, fled into
   a waiting car, and quickly departed. Alamo did not pursue the suspects but
   recorded the car’s license plate number.
          Per Wal-Mart policy, Alamo contacted law enforcement, providing
   the plate number and a description of the suspects. Later that day, a police
   officer interviewed the driver and a passenger, each of whom confirmed
   having driven two friends, whom they named, to and from the Wal-Mart.
   The officer’s search for the female name yielded only one result—Smith’s
   driver’s license. The officer showed a picture of Smith’s license to the driver
   and passenger, who both stated that the pictured Smith was one of the friends
   they had driven to Wal-Mart.
          Six days later, the police conducted a photo lineup. Alamo and her
   colleague viewed the lineup that included Smith’s picture. Alamo identified
   Smith as the shoplifting suspect. Although Wal-Mart had video footage of
   the suspects in the store, Alamo did not review it before identifying Smith,
   testifying later that a review was unnecessary because she could already
   remember the suspect.
          Smith was charged in June 2016 with theft, first learning of the inci-
   dent when she received a summons by mail. She surrendered and was re-
   leased the same day on bail. A few days later, the District Attorney dismissed
   the charges after discovering that Smith was wrongly identified as a suspect.
          Smith sued the Harris County Sheriff’s Office and Wal-Mart in state
   court, alleging malicious prosecution, false arrest, defamation, negligence,
   and gross negligence. After the court dismissed the Sheriff’s Office, Wal-
   Mart removed to federal court based on diversity jurisdiction.
          The district court granted summary judgment on all of Smith’s




                                         2
Case: 19-20818        Document: 00515650934              Page: 3       Date Filed: 11/24/2020




                                          No. 19-20818


   claims. Smith appeals only as to defamation.

                                               II.
                                               A.
            Smith contends that Wal-Mart defamed her when its employee incor-
   rectly identified her in the photo lineup. To establish a defamation claim
   under Texas law, a plaintiff must prove that “(1) the defendant published a
   false statement; (2) that defamed the plaintiff; (3) with the requisite degree
   of fault regarding the truth of the statement (negligence if the plaintiff is a
   private individual); and (4) damages, unless the statement constitutes defa-
   mation per se.” Bedford v. Spassoff, 520 S.W.3d 901, 904 (Tex. 2017). A false
   statement accusing a person of a crime is defamation per se, so a plaintiff in
   such a case need not prove damages. Pitts & Collard, L.L.P. v. Schecter,
   369 S.W.3d 301, 329 (Tex. App.—Houston [1st Dist.] 2011, no pet.).
            Because Smith is a private individual, the required level of fault to
   satisfy the third element would normally be negligence. Bedford, 520 S.W.3d
   at 904. But Wal-Mart invoked the defense of qualified privilege, so the stan-
   dard is “actual malice.” Randall’s Food Mkts., Inc. v. Johnson, 891 S.W.2d
640, 646 (Tex. 1995). The parties do not dispute that the privilege applies
   here.1
            Under Texas law, qualified privilege is an affirmative defense against
   a defamation claim. French v. French, 385 S.W.3d 61, 73 (Tex. App.—Waco
   2012, pet. denied). “To be entitled to the qualified privilege, the person mak-
   ing the statement must make it in good faith on a subject matter in which the



            1
             The district court did not decide whether Smith established a prima facie case of
   defamation; instead, it proceeded to the question of qualified privilege. Wal-Mart also does
   not address whether Smith established a prima facie case of defamation, contesting only the
   qualified-privilege question.




                                                3
Case: 19-20818      Document: 00515650934           Page: 4    Date Filed: 11/24/2020




                                     No. 19-20818


   speaker has a common interest with the other person, or with reference to
   which the speaker has a duty to communicate to the other.” Grant v. Stop-
   N-Go Mkt. of Tex., Inc., 994 S.W.2d 867, 874 (Tex. App.—Houston [1st
   Dist.] 1999, no pet.). Reporting a crime to the police falls within the qualified
   privilege. Robert B. James, DDS, Inc. v. Elkins, 553 S.W.3d 596, 610 (Tex.
   App.—San Antonio 2018, pet. denied).
          To overcome the qualified privilege and prevail in a defamation case,
   the plaintiff must prove that the defendant made the relevant statement with
   actual malice. Randall’s, 891 S.W.2d at 646. A speaker makes a statement
   with actual malice if it is with “knowledge of its falsity or with reckless
   disregard as to its truth.” Id. Malice is a subjective standard: The “crux of
   the actual-malice inquiry is whether the defendant subjectively has signifi-
   cant doubt about the truth of his statements at the time they are made.”
   Frakes v. Crete Carrier Corp., 579 F.3d 426, 431 (5th Cir. 2009) (cleaned up).

                                          B.
          “To survive a summary judgment motion based on qualified privilege
   in federal court, the plaintiff has the burden of establishing malice by clear
   and convincing evidence.” Warren v. FNMA, 932 F.3d 378, 386 (5th Cir.
   2019). Smith “therefore need[s] to raise a genuine dispute of material fact as
   to whether” Alamo’s identification of her in the photo lineup “was made
   with actual malice.” Id. Smith makes several contentions in her claim that
   there is a genuine dispute of material fact as to whether Alamo made her
   statement with malice, but none succeeds.
          First, Smith claims that a fact finder could determine that Alamo was
   reckless in identifying her in the photo lineup because Alamo knew the sus-
   pect had a facial piercing, while Smith’s lineup picture showed no such pierc-
   ing. Smith further avers that, even though a facial piercing can be removed,
   it might leave a scar that would be visible in a photo lineup.




                                          4
Case: 19-20818     Document: 00515650934             Page: 5   Date Filed: 11/24/2020




                                      No. 19-20818


          Smith’s contention is unavailing. There is no evidence in the record
   regarding the size or prominence of the piercing. Moreover, it is not readily
   apparent in a still frame from the video footage of the suspect: It may have
   been small enough that it would not leave scarring that is discernible in a
   photo lineup. Alamo could easily have been confident in her identification
   despite the absence of a facial piercing in the photo lineup; thus, Smith’s
   contention fails to show malice.
          Similarly, Smith asserts that Alamo identified her with malice because
   Smith’s complexion in the photo lineup is lighter than the suspect’s. Smith
   bases her assertion on Alamo’s testimony that the suspect had a complexion
   that was similar to or “a little darker” than her own. Smith asserts that
   Alamo, who is also black, has a darker complexion than did Smith’s picture
   in the photo lineup, and, thus, there is reason to believe that Alamo harbored
   serious doubts when she identified Smith.
          Smith’s contention here, too, fails. First, the record does not suggest
   a large discrepancy between Alamo’s description of the suspect and her iden-
   tification of Smith. At most, Alamo’s testimony shows that she believed the
   suspect’s complexion was “a little darker” than her own, while Smith’s is “a
   little lighter.” The perceived difference is small and not enough to show that
   Alamo had significant doubts about the accuracy of her choice.
          Moreover, even if Alamo believed the suspect’s complexion was
   darker than Smith’s in the photo lineup, it still would not show that Alamo
   had significant doubt, given that picture quality and lighting can alter an
   apparent complexion. Indeed, Texas courts have noted that complexion in
   photo lineups can diverge from suspects’ actual complexions. For instance,
   in McGee v. State, No. 14-14-00404-CR, 2015 WL 9598870, at *4 (Tex.
   App.—Houston [14th Dist.] Dec. 31, 2015, no pet.) (mem. op.), the court
   observed that lighting affected a person’s perceived complexion, stating “our




                                           5
Case: 19-20818       Document: 00515650934             Page: 6      Date Filed: 11/24/2020




                                        No. 19-20818


   examination of the array reveals that the lighting cast on three other partici-
   pants makes their complexions appear as light as appellant’s and the two re-
   maining participants do not have such distinctly dissimilar complexions than
   appellant’s . . . .”2 Texas courts have acknowledged variations between a
   person’s actual and photographed complexion, finding that such differences
   do not necessarily render photo lineups unreliable.
          Neither does such a small discrepancy here mean that Alamo had sub-
   stantial doubts about her own memory. As the record shows, the potential
   difference in complexion was relatively small, and, even if Alamo did per-
   ceive a difference in complexion between Smith and her memory of the sus-
   pect, Alamo easily could have attributed it to normal variations in photograph
   quality and light exposure.
          Smith next contends that Alamo demonstrated malice by failing to
   review security footage of the suspect before identifying Smith in the lineup.
   Smith points out that Alamo knew Wal-Mart had such footage and, thus, her
   failure to review it demonstrated a reckless disregard for the truth.
          Smith’s contention here also fails. In her testimony, Alamo explained
   why she did not review the tapes, stating, “I remember what I saw myself.”
   Moreover, there is no evidence in the record to suggest that Alamo generally
   reviewed footage before identifying shoplifters. Such an omission might be
   negligent, but “the failure to investigate the facts before speaking as a reason-
   ably prudent person would do is not, standing alone, evidence of a reckless
   disregard for the truth.” Bentley v. Bunton, 94 S.W.3d 561, 591 (Tex. 2002).
   Thus, Smith’s failure to review the video footage does not show malice.



          2
            Similarly, the court held in Brown v. State, 64 S.W.3d 94, 100–01 (Tex. App.—
   Austin 2001, no pet.), that a photo lineup where a suspect’s complexion appeared lighter
   on account of overexposure was not impermissibly suggestive.




                                              6
Case: 19-20818       Document: 00515650934            Page: 7     Date Filed: 11/24/2020




                                       No. 19-20818


          Finally, Smith asserts that Alamo’s testimony should not be trusted,
   making a number of attacks on her credibility and contending that there is,
   therefore, a genuine dispute of fact as to whether Alamo had a reckless dis-
   regard of the truth when she identified Smith. None of those attacks demon-
   strates malice.
          First, in an attempt both to undermine Alamo’s credibility and to es-
   tablish malice, Smith points out that Alamo identified Smith in the photo
   lineup six days after the shoplifting incident. Smith contends that Alamo has
   conceded that her memory of the suspect by that time was less strong than it
   was on the day of the event. Smith further observes that, in her testimony,
   Alamo mistook the time lapse between the shoplifting incident and the photo
   lineup, initially claiming that they took place on the same day instead of six
   days apart.
          Even if Alamo conceded that her memory was less clear after six days,3
   such an admission would suggest only that perhaps she should have been less
   confident in her identification; it does not show that she actually harbored
   substantial doubts. Furthermore, it is not relevant to the question of malice
   that Alamo misremembered the timing of the photo lineup. Indeed, the dep-
   osition in which she made that mistake took place nearly three years after the
   events in question. That she misremembered the timing three years later
   does not provide evidence that Alamo spoke with malice at the time.
          Second, Smith asserts that, because Alamo’s team apprehends a high
   number of shoplifters each month, it is likely that Alamo harbored significant
   doubts when she identified Smith as a suspect. Smith contends that Alamo’s



          3
            As Wal-Mart points out, Alamo never actually made such a concession about her
   own memory. She did not say that her memory was less clear six days later—she only
   agreed in the abstract that a person’s memory could be reduced over time.




                                             7
Case: 19-20818      Document: 00515650934          Page: 8   Date Filed: 11/24/2020




                                    No. 19-20818


   team catches about sixty shoplifters a month and that, in conjunction with
   the lapse in time between the incident and the photo lineup, Alamo could not
   have been confident that she remembered a specific suspect’s face.
          Smith points to no authority suggesting that an Asset Protection Man-
   ager can remember only a very small number of suspects’ faces over the
   course of six days. And even if she had provided authority to suggest that
   Alamo could not do so, such a showing would merely provide evidence of
   possible negligence unless Smith could also provide evidence that Alamo
   actually held “substantial doubts about the truth” of her statement. Bentley,
94 S.W.3d at 591.
          Third, Smith posits that Alamo’s testimony cannot be credited be-
   cause, as an Asset Protection Manager, Alamo has an incentive to apprehend
   culprits. Smith points out that Wal-Mart has a policy requiring employees,
   before assisting in a prosecution, to believe beyond a reasonable doubt that
   there is enough evidence to prove guilt. That policy, Smith contends, moti-
   vated Alamo to express more confidence than she actually felt when review-
   ing the lineup. Smith asserts that, because Alamo had a strong incentive to
   protect merchandise and operated under a policy that requires a high degree
   of confidence before assisting police, there is a high likelihood that she mis-
   represented her level of confidence.
          Smith’s contention here is too clever by half. The most plausible in-
   ference adduced from Wal-Mart’s policy supports Alamo’s testimony that
   she was highly confident in her identification and merely made a mistake.
   The policy strongly suggests that Wal-Mart seeks to prevent haphazard accu-
   sations against shoplifting suspects. Furthermore, as Wal-Mart contends,
   Alamo had no incentive to identify the wrong suspect, as misidentifications
   fail to prevent shoplifting and can result in lawsuits. Smith’s claim about
   policy-driven incentives is entirely speculative, and a “mere surmise or sus-




                                          8
Case: 19-20818      Document: 00515650934          Page: 9   Date Filed: 11/24/2020




                                    No. 19-20818


   picion of malice does not carry the probative force necessary to form the basis
   of a legal inference of malice.” Proctor & Gamble Mfg. Co. v. Hagler,
   880 S.W.2d 123, 127 (Tex. App.—Texarkana 1994, writ denied).
          Finally, Smith contends that Alamo contradicted herself regarding the
   clarity of the surveillance video. In her first deposition, Alamo answered in
   the affirmative when asked whether an expanded image of the suspect would
   be “clear in color,” but in her second deposition she said that pictures be-
   come less clear once expanded. Smith contends that that potential discrep-
   ancy shows that Alamo was coached between depositions.
          Whether the image was clear, however, demonstrates nothing about
   Alamo’s level of certainty at the time she identified Smith in the photo line-
   up. Indeed, as previously discussed, Alamo did not believe she needed to
   view the tapes before identifying Smith. Therefore, even if there were a dis-
   crepancy in her testimony here, it would not establish malice. At most, a
   discrepancy about video quality might further indicate that Alamo should
   have reviewed the surveillance footage before assessing the photo lineup. It
   does not, however, serve as evidence that Alamo actually had substantial
   doubts when she identified Smith. Thus, none of Smith’s assertions raises a
   genuine dispute of material fact as to whether Alamo made her statement
   with malice.
          The summary judgment is AFFIRMED.




                                          9